 

 

} USDC SDNY
DOCUMERT

  

 

 

 

 

 

 

 

ELECTRO ACALEY FILED
UNITED STATES DISTRICT COURT poc
SOUTHERN DISTRICT OF NEW YORK a eee emma

DAI BFE: [CO 1G
CRAWFORD, orm erarhaaieantienidertomsannauanecnapcet vl

Plaintiff,
16 Civ. 9137 (LAP)
-against-

ORDER

 

EXLSERVICE.COM, LLC, et al.,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Counsel shall confer with respect to the proposed jury
instructions and shall submit to the Court no later than
December 9 a single document reflecting agreed upon jury
instructions and items as to which the parties disagree.

For the reasons stated in the Court’s order of November 27,
Ms. Saltzman’s motion te quash [dkt. no. 135] is granted.

SO ORDERED.

Dated: New York, New York
November LF, 2013

vu MERA | gowhs

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
